98 Ga. App. 238 (1958)
105 S.E.2d 461
GEORGIA FORESTRY COMMISSION
v.
HARRELL.
37291.
Court of Appeals of Georgia.
Decided September 24, 1958.
*239 Eugene Cook, Attorney-General, E. Freeman Leverett, Assistant Attorney-General, for plaintiff in error.
QUILLIAN, Judge.
Code (Ann.) § 114-113 prescribes the amount of compensation to the dependents of an employee whose death is caused by an accident arising out of and in the course of his employment.
Code § 114-414 provides that the compensation be paid to those primarily dependent upon the deceased employee, that is the surviving dependent spouse and children. It directs that *240 the amount awarded as compensation be paid to the surviving spouse for the benefit of his or her use and that of the children. The money payable as compensation thus becomes like money set aside as a year's support, a sort of trust fund to be held and used by the spouse for the benefit of the beneficiaries to whom it belongs. The Code section further provides that with remarriage the dependency of the spouse terminates.
The obligation of the employer or insurance carrier to pay the compensation awarded jointly to the spouse and children is not diminished simply because one of their members is no longer entitled to participate in its use. See in this connection for a similar conclusion, 58 Am. Jur. 892, § 506, where the text is found: "The loss of the right to compensation by an alien dependent of a deceased workman, as the result of having left the country, has been held to constitute a `change of conditions,' within the meaning of a provision authorizing a modification of an award upon a change of conditions, so as to permit an increase in the amount of the award to other dependents."
That the conclusion expressed is correct is supported and illustrated by the facts that a minor claimant under the age of 18 years may recover the full amount of compensation payable because of the death of his father or mother, though the surviving spouse has allowed his or her right to recover compensation to become barred by the statute of limitations. Code § 114-306.
Where the death of the employee is compensable the law fixes the amount to be paid the dependents described by Code § 114-414. The number of dependents who participate in the use of the fund is of no concern to the employer or insurance carrier; their only interest is to see that the amount of the award is paid to those entitled to receive the same.
Judgment affirmed. Nichols, J., concurs. Felton, C. J., concurs in the judgment.